MEMORANDUM ***
Ernesto Estrada-Escamilla, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (BIA) order dismissing his appeal of the Immigration Judge’s decision denying his motion to reopen an in absentia removal order. We have jurisdiction under 8 U.S.C. § 1252(a). We review the denial of a motion to reopen for abuse of discretion. Azanov v. Ashcroft, 364 F.3d 1013, 1018 (9th Cir. 2004). We review the BIA’s factual findings underlying its decision for substantial evidence, and its legal conclusions de novo. Id. We deny the petition for review.
1. Estrada argues only that he never received notice of his deportation hearing; he has not argued that the government failed to inform him of his responsibility to notify the government of any change of address. See Urbina-Osejo v. INS, 124 F.3d 1314, 1317 (9th Cir. 1997) Notice of a deportation hearing sent by regular mail to the last address provided by the alien satisfies the requirements of constitutional due process. Farhoud v. INS, 122 F.3d 794, 796 (9th Cir. 1997). Here, the government mailed the Notice of Hearing to the address Estrada provided, and Estrada did not inform the government he had moved. Estrada thus cannot show that the in absentia removal order violated his due process rights, and the BIA did not abuse its discretion in denying Estrada’s motion to reopen.
2. Estrada also fails to show any change in country conditions in El Salvador that was sufficiently material to excuse his motion being filed 21 years late, see Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (setting forth the requirements for prevailing on a motion to reopen due to changed country conditions); 8 C.F.R. § 1003.2(c)(3)(ii).
PETITION FOR REVIEW DENIED.

 ¶¾⅛ disposition is not appropriate for publi*426cation and is not precedent except as provided by 9 th Cir. R. 36-3.